The opinion of the court was delivered by


Mr. Justice Richardson.

“Where a statute gives double costs,” says Bacon, (2 vol. Tit. costs, C.) they are calculated thus: — 1st, The common costs, and then half the common costs. 2nd, If treble costs. 1st, The common costs, then half of these, and then half of the latter.” Jacobs in the Law Dictionary, Tit. costs, and Tidd’s practice, 962 and 3, lay down the same rule; which is supported by the original authorities. See 2nd Stra. 1048. Smith, vs. Dunce. And as no inverate practice has existed in this state to contravene the rule laid down, it is considered as the just and legal principle, and our acts must have been passed with reference to a principle so fully established. The motion is therefore granted.'.
ColcocJc, JVott, Huger, and Johnson, Justices, concur-currcd.